DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, it is unclear if the “one or more intermediate panels” recited on line 17 is the same as the intermediate panel recited on line 10.
Claims 5, 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bogal, US Patent Application Publication 20100223821 in view of Cooper et al., US Patent 4492306 and Knoerzer et al. (Knoerzer), US Patent 7416768.
Regarding claim 1, Bogal teaches a greeting card structure comprising a front panel A having an outer face (20, figure 2)) and an inner face (21, figure 1) and a rear panel B having an outer face (20, not shown) and an inner face (21, figure 1). The front panel A and the rear panel B having a common edge 26 configured as a fold line (¶0016, figure 1) permitting the folding of the first panel A against the second panel B. The greeting card also comprising a gift holder 13 having a front wall and a rear wall. The front wall and the rear wall having at least three edges 30 and 31 bonded to form an enclosure having an opening 32 (figure 5) for receiving a gift item 14. The opening 31 is configured with a fastener 33 for closing access into interior of the enclosure through the opening. (See paragraphs 15, 22 and 24). Bogal also teach the gift holder 13 is configured as an intermediate panel but does not teach the gift holder attached to the fold line. Bogal does not teach a design section interchangeably coupled to an outer surface of the front wall of the gift holder.

    PNG
    media_image1.png
    391
    564
    media_image1.png
    Greyscale

Cooper teaches a magazine having an intermediate panel 12 having one edge of the three closed/bonded edges extended to form a flange attached adjacent the fold line and a line of weakness 32 is configured in the flange, the line of weakness 32 runs parallel to the fold line 16 along the length of the flange, the intermediate panel 12 is sandwiched between the front panel and the rear panel, the intermediate panel configured to be torn along the line of weakness.
[AltContent: textbox (flange)][AltContent: textbox (Fastener 30’)]
[AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (Perforation)]
    PNG
    media_image2.png
    122
    397
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    243
    434
    media_image3.png
    Greyscale


Knoerzer teaches flexible bag 600 having a front wall and rear wall, the front wall and rear wall having at least three edges bonded to form an enclosure. Knoerzer also teaches a design section (removable strip 510) can be removed from the bag 600 and attached to another surface. (See column 6, lines 34-48).

    PNG
    media_image4.png
    316
    382
    media_image4.png
    Greyscale


Since the applicant does not disclose having the gift holder attached to the fold line solves any stated problem or is for any particular purpose, it appears that attaching the gift holder to any location on the interior of the greeting card would perform equally well in providing a gift hidden from view when the card in closed. Nevertheless, it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the packet 13 taught by Bogal with a flange attached the spline or fold of a device as taught by Cooper as an alternative means to securing the gift holder to the greeting card. Since there are only a finite number of way to secure the gift holder to the interior of the greeting card, it would have been obvious try to secure the gift holder taught by Bogal along the fold line with a reasonable expectation of success. In addition, it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the packet 13 taught by Bogal with a removable strip as taught by Knoerzer to provide a removable promotional item that can be selective attached to another object.
Regarding claim 6, Cooper teaches the line of weakness 32 is spaced perforations. (Column 2, lines 21-24).
Regarding claim 9, Bogal teaches each the inner face 21 of the rear panel, the outer face 20 of the front panel, and the inner face 21 of the front panel are having design sections. (See figures 1-2).
Response to Arguments
Applicant’s arguments with respect to claims 1, 6 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/Primary Examiner, Art Unit 3631